— Appeal by the defendant from a resentence of the Supreme Court, Queens County (Knopf, J.), imposed March 7, 2012, upon his convictions of robbery in the first degree (two counts), robbery in the *716second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), criminal possession of stolen property in the fourth degree, unlawful imprisonment in the first degree (two counts), and possession of burglar’s tools, upon a jury verdict, the resentence being a period of five years of postrelease supervision in addition to each of the determinate terms of imprisonment previously imposed by the same court (Katz, J.) on January 2, 2003.
Ordered that the resentence is affirmed.
Since the defendant was still serving his first sentence when the resentence was imposed, the resentence to include the statutorily required periods of postrelease supervision for each determinate term did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]). Hall, J.E, Austin, Sgroi and Duffy, JJ., concur.